Title: To John Adams from David Humphreys, 17 February 1806
From: Humphreys, David
To: Adams, John



Dear Sir:
Boston, (Monday Morng) Feby 17th 1806

I had fully intended to have paid my personal respects to you on Saturday last, had not the unfavorable change in the state of the roads prevented. That mode of communication having failed, I have now to offer the best homage of Mrs Humphreys & myself to Mrs Adams & yourself, and to request the honour of your company at dinner with us, on Saturday next, it being the anniversary of the Birth of Genl Washington. We propose to dine by about 3 O’Clock, and expect but a small number at Table...most or all of whom, we flatter ourselves, will be your particular Acquaintances.
The bearer will attend your answer—And I shall ever remain, / with sentiments of the highest respect & esteem, / Dear Sir, / your most sincere friend & / humble Servt
D. Humphreys.